On August 25, 1977 the court entered judgment for Margaret Boyce in the sum of $10,147.94, out of which sum the General Accounting Office is authorized to credit $729.23 to plaintiffs account with the Civil Service Retirement Fund, to credit $2,029.58 to her Federal income tax account, to pay $307.29 to the State of Missouri for credit to her state income tax account, and to pay $104.35 to Kansas City, Missouri, for credit to her city income tax account, with the balance, $6,988.55 to be paid to plaintiff. Plaintiff Margaret Boyce’s leave accounts shall be credited with 333 hours reinstated annual leave and 215 hours of sick leave.
It was further ordered that judgment be entered for Minnie Dixon in the sum of $26,529.32, out of which sum the General Accounting Office is authorized to credit $1,703.86 to plaintiffs account with the Civil Service Retirement Fund, to credit $5,305.86 to her Federal income tax account, to pay $797.49 to the State of Missouri for credit to her state income tax account, and to pay $266.94 to Kansas City, Missouri, for credit to her city income tax account, with the balance, $18,457.35 to be paid to plaintiff. Plaintiff Minnie Dixon’s leave accounts shall be credited with 537 hours reinstated annual leave and 338 hours of sick leave.